Citation Nr: 1720204	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2016, the Veteran testified at a video conference hearing before the undersigned at the Columbia RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in active service.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's left ear hearing loss is causally related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for left ear hearing loss constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities, such as organic diseases of the neurologic system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. §  3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran contends that his left ear hearing loss resulted from exposure to acoustic trauma while working as an Aviation Jet Mechanic during service.

The Veteran's service treatment records (STRs) show the Veteran underwent an enlistment examination in March 1972.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
5
5
10
N/A
15

The Veteran's STRs also show an October 1973 examination.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
15
LEFT
20
15
20
15
15

The Veteran underwent a VA examination in August 2012.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
40
LEFT
25
25
30
35
30

Those results show an average pure tone threshold of 30 dB in the left ear.  Speech recognition ability was 96 percent in the left ear, using the Maryland CNC Test.  

The VA audiologist diagnosed the Veteran with left ear sensorineural hearing loss.  The audiologist opined that the Veteran's left ear hearing loss was "less likely than not" due to military noise exposure because the Veteran's left ear hearing was within normal limits on the March 1972 and October 1973 examinations and that there was no significant change in hearing noted in the Veteran's left ear.

The Veteran stated in his March 2013 notice of disagreement that he was exposed to loud noise while working on jets during service.
 
During a January 2014 VA audiology consult, the audiologist noted the Veteran's left ear had mild sensorineural hearing loss and a speech discrimination ability of 88 percent.

VA treatment records between 2013 and 2015 showed the Veteran was fitted for hearing aids.

During a December 2016 video conference hearing, the Veteran testified that as an Aviation Jet Mechanic during service, he was responsible for testing jet engines on aircrafts and helicopters.  When his hearing bothered him during service, he would complain about the problems and would receive something to clean out his ears.  After service, the Veteran testified that he worked in construction installing drywall and that he used hammers, not drills, during this time.  He stated that his left ear hearing loss continued to decrease over the years to where it became necessary for him to wear hearing aids, which continued to receive adjustments as the Veteran's hearing loss progressed.  

Additionally, the Veteran's wife testified during the Veteran's video conference hearing.  She stated that while in service, the Veteran would tell her that he felt as if something was plugging his ears.  She stated that she noticed a decline in the Veteran's hearing as soon as he left service, which progressed over time.   Communication between the Veteran and his wife was difficult, even with the Veteran wearing his hearing aids.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report that she witnessed the Veteran's hearing decline upon separation from service.  Moreover, the Board finds the lay statements of record to be credible.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left ear hearing loss is related to his active service.  As a result, service connection is established.

Here, there is a present disability, as the Veteran was diagnosed with left ear sensorineural hearing loss during his August 2012 VA examination.  During the examination, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2016).

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  The evidence of record shows the Veteran's Military Occupational Specialty (MOS) entailed testing jet engines on aircrafts and helicopters.  The Veteran testified that his MOS exposed him to loud noise and that he complained about his hearing problems while in service and received treatment.  The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Further, the Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (September 2, 2010).  According to the listing, the Veteran's MOS has a high probability of in-service exposure to hazardous noise.  The Board also notes that the Veteran is service-connected for right ear hearing loss and tinnitus based upon conceded in-service acoustic trauma.  For these reasons, the in-service injury of acoustic trauma to the Veteran's left ear is established. 

The Board finds the August 2012 VA medical opinion insufficient to establish a nexus between the Veteran's left ear hearing loss disability and his in-service acoustic trauma while working as an Aviation Jet Mechanic.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  While the VA audiologist provided a negative opinion that the Veteran's left ear hearing loss disability was "less likely than not due to military noise exposure," the examiner's opinion was based solely upon the absence of in-service evidence of hearing loss.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  While the examination report noted the Veteran's report that he regularly removed his ear protection while working as an Aviation Jet Mechanic to communicate with others as part of his job, the audiologist's opinion relies merely on the absence of evidence of left ear hearing loss in the Veteran's STRs and does not appear to take into consideration the Veteran's rather significant acoustic trauma while working as an Aviation Jet Mechanic during active service.  Therefore, the VA audiologist's opinion is assigned little probative value.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The Veteran has competently and credibly reported a decrease in his left ear hearing during service and has also credibly asserted a continuity of symptomatology since service.  In addition, the Board also highlights the Veteran's spouse's highly probative testimony in December 2016 that she noticed the Veteran's left ear hearing loss began during active service and that the Veteran has experienced continued and worsening left ear hearing loss since separation from service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for left ear hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for left ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


